Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.  This action is in response to the amendment filed 2/24/2022.
2.  Claims 21-40 have been examined and are pending in the application.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

3.  Claims 21, 28 and 35 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sainani U.S Patent No. 10,607,150.
As to claim 21, Sainani teaches an apparatus comprising a processor and a non-transitory memory storing program instructions (…one or more processors 1910, one or more memories 1911…, lines 22-23 column 20), wherein the non-transitory memory and the program instructions are configured to, with the processor, cause the apparatus to: 
receive a first user selection of a machine learning model experiment creation button on a machine learning model user interface rendered on a client device (…The screen 700 a dashboard that includes labels and corresponding images representing various different types of ML analysis that the user can explore. The user can, for example, click on an image or associated label in the dashboard to explore the represented analysis that the tool 120 enables…, lines 38-43 column 16); 
cause rendering, on the client device, a machine learning model experiment creation user interface comprising a machine learning model experiment name input field, a machine learning model experiment description input field, a machine learning model execution engine selection field, and a machine learning model scoring file upload field; receive, via the machine learning model experiment creation user interface, machine learning model experiment creation input comprising a machine learning model experiment name, a machine learning model experiment description, a machine learning model execution engine selection, and a machine learning model scoring file; and cause rendering, on the client device, a machine learning model experiment user interface based at least in part on the machine learning model experiment creation input (…an example of a GUI screen from which a user can train or apply an ML model. In the illustrated example, the user has selected to train an ML model for predicting numeric fields (e.g., linear regression). The GUI screen 800 includes a pulldown menu 801 from which the user can select from among multiple example training datasets to train the model. Alternatively, the user can specify a training dataset of his or her own choosing in user input field 802 (e.g., stored data previously processed by the data intake and query system 108), by use of a simple SPL command. The GUI screen 800 further includes an input field 803 in which the user can select a data field from the training dataset (i.e., the output of the model) and a user input field 804 in which the user can select one or more data fields from the training dataset, to use for predicting (i.e., based on which to train the model). Note that the term "user input field" should not be confused with the term "data field" in this description: User input fields are regions within a GUI display (e.g., fields 801 through 804) by which the user of the tool 120 can input data to the tool 120. Data fields, on the other hand, are features (e.g., name-value tuples) in an underlying dataset, such as a training dataset or target dataset. The GUI screen 800 further includes an input field 805 in which the user can (optionally) specify a name for the model to be trained…, line 49 column 16 to line 6 column 17). 
As to claims 28 and 35, note the discussion of claim 21 above. 

Allowable Subject Matter
4.  Claims 22-27, 29-34 and 36-40 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S Patent No. 9,996,804 discloses a model tracking service to track one or more machine learning models for one or more application services.
U.S Publication No. 2017/0344910 discloses continuously provisioning machine learning models to provide a future prediction in response to a request from one or more client devices.
U.S Publication No. 2016/0148115 discloses a machine learning model deployment tool receive a trained machine learning model and driven by a series of user interfaces and by received user input from the user interfaces, can automatically generate machine learning model software and deploy it to a hosting environment.
U.S Publication No. 2017/0017903 discloses user interfaces for a unified data science platform including management of models, experiments, data sets, projects, actions, reports and features.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andy Ho whose telephone number is (571) 272-3762.  A voice mail service is also available for this number.  The examiner can normally be reached on Monday – Friday, 8:30 am – 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Hyung Sough can be reached on (571) 272-6799. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIM) system. Status information for published applications may be obtained from either Private PAIR or' Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-2100.
Any response to this action should be mailed to:
Commissioner for Patents 
P.O Box 1450
Alexandria, VA 22313-1450
	Or fax to:
AFTER-FINAL faxes must be signed and sent to (571) 273 - 8300.
OFFICAL faxes must be signed and sent to (571) 273 - 8300.
NON OFFICAL faxes should not be signed, please send to (571) 273 – 3762

/Andy Ho/
Primary Examiner
Art Unit 2194